     Case 1:19-cv-00126-NONE-EPG Document 69 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
       JASON B. PERKINS,                             Case No. 1:19-CV-00126-LJO-EPG
10
                             Plaintiff,              ORDER GRANTING DEFENDANTS’
11                                                   REQUEST FOR LEAVE OF COURT TO
              v.                                     TAKE PLAINTIFF’S DEPOSITION AFTER
12                                                   NONEXPERT DISCOVERY CUTOFF
       CITY OF MODESTO, et al.,
13                                                   (ECF No. 66)
                             Defendants.
14

15

16           Defendants request leave of the Court to extend the deadline for taking the deposition of
17   Plaintiff Jason B. Perkins, for filing dispositive motions, and for disclosing one expert witness.
18   (ECF No. 66.) Plaintiff opposes the request. (ECF No. 67.)
19           The COVID-19 crisis, which continues to evolve, has created additional burdens on
20   counsel and the ability of counsel to, among other things, take depositions and obtain expert
21   reports in a timely manner. As a result, the Court has in general been more lenient with extensions
22   of times and, in some circumstances, untimely requests for extensions of time.
23           Here, after carefully considering the arguments of the parties and the declarations of
24   counsel, the Court finds good cause for and will accordingly grant the requested extensions of
25   time.
26           IT IS ORDERED that Defendants’ motion (ECF No. 66) is GRANTED as follows:
27           1. The deadline for Defendants to take the deposition of Plaintiff Jason B. Perkins is
28


                                                       1
     Case 1:19-cv-00126-NONE-EPG Document 69 Filed 07/01/20 Page 2 of 2

 1               extended to September 18, 2020;

 2         2. The deadline for Defendants to disclose one expert is extended to June 18, 2020; and

 3         3. The deadline for filing dispositive motions is extended to October 15, 2020.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     July 1, 2020                            /s/
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                   2
